           Case 3:17-cv-00558-SRU Document 502 Filed 08/07/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


  IN RE TEVA SECURITIES LITIGATION                         No. 3:17-cv-00558 (SRU)

  THIS DOCUMENT RELATES TO:                                All Class Actions

                                                           August 7, 2020

              DEFENDANTS’ MOTION TO SEAL PORTIONS OF THEIR
              MEMORANDUM OF LAW AND EXHIBITS THERETO IN
         OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

          Pursuant to the Standing Protective Order (ECF 77) and Local Rule 5(e), Defendants Teva

 Pharmaceutical Industries Ltd., Erez Vigodman, Eyal Desheh, Sigurdur Olafsson, Deborah

 Griffin, Kåre Shultz, Michael McClellen, Yitzhak Peterburg, and Teva Pharmaceutical Finance

 Netherlands III B.V. (“Defendants”), respectfully request permission of the Court to file under seal

 portions of their memorandum of law and exhibits thereto in opposition to Plaintiffs’ Motion for

 Class Certification, including the expert reports of Dr. Mukesh Bajaj, Professor Christopher M.

 James, and Professor John J. McConnell, and the transcript of the July 28, 2020 deposition of

 David Tabak, Ph.D (the “Transcript”) to protect Plaintiffs as designating parties of Designated

 Material under the Standing Protective Order.        As provided under Local Rule 5(e)(4)(a),

 Defendants will e-file (1) this motion to seal as a public motion, (2) a redacted version of each

 document sought to be sealed, which shall be filed as public documents, and (3) unredacted copies

 of each document sought to be sealed, which will be filed as sealed documents.

          As described below, Plaintiffs have designated the Transcript as “CONFIDENTIAL”

 under the Standing Protective Order. Defendants take no position concerning whether good cause

 exists to seal such material. Defendants are submitting this motion to seal in accordance with

 Paragraph 14 of the Standing Protective Order and to afford the Designating Persons an




DB1/ 115394191.1
           Case 3:17-cv-00558-SRU Document 502 Filed 08/07/20 Page 2 of 3




 opportunity to identify which information they wish to be kept under seal and to make a

 particularized showing of good cause as to why that information should be kept under seal.

 Defendants reserve the right to object to such designations once Plaintiffs have made such

 identification and showing.

          First, on August 4, 2020, Plaintiffs designated the entire Transcript as “CONFIDENTIAL”

 under the Standing Protective Order. Defendants do not agree with Plaintiffs’ designation of the

 entirety of the Transcript as “CONFIDENTIAL” and have requested that Plaintiffs remove the

 blanket confidentiality designation. Plaintiffs did not agree to Defendants’ request, citing concerns

 that they did not have enough time to reconsider their designation before this filing,

 notwithstanding the fact that Plaintiffs had ample time after Dr. Tabak’s deposition to designate

 only portions of the Transcript. Thus, the entire Transcript remains designated as

 “CONFIDENTIAL.”

          Second, Defendants’ opposition to Plaintiffs’ Motion for Class Certification and related

 expert reports contain several references to and quotations from Dr. Tabak’s deposition testimony.

 As a result, Defendants have no choice other than to move to seal portions of their opposition brief

 as well as the expert reports of Dr. Mukesh Bajaj, Professor Christopher M. James, and Professor

 John J. McConnell in order to comply with Paragraph 14 of the Standing Protective Order.

          WHEREFORE, Defendants respectfully request leave to file under seal portions of their

 memorandum of law in opposition to Plaintiffs’ Motion for Class Certification, and certain exhibits

 attached thereto, until such time as the designating parties are afforded an opportunity to establish

 good cause for the information to remain under seal, together with such other and further relief as

 this Court deems just and proper.




DB1/ 115394191.1                                  2
           Case 3:17-cv-00558-SRU Document 502 Filed 08/07/20 Page 3 of 3




                                             Respectfully submitted,

                                             DEFENDANTS TEVA
                                             PHARMACEUTICAL INDUSTRIES LTD.,
                                             EREZ VIGODMAN, EYAL DESHEH,
                                             SIGURDUR OLAFSSON, DEBORAH
                                             GRIFFIN, KÅRE SCHULTZ, MICHAEL
                                             MCCLELLAN; YITZHAK PETERBURG,
                                             and TEVA PHARMACEUTICAL
                                             FINANCE NETHERLANDS III B.V.

                                             /s/ Jordan D. Hershman
                                             Jordan D. Hershman (admitted pro hac vice)
                                             Jason D. Frank (admitted pro hac vice)
                                             Emily E. Renshaw (admitted pro hac vice)
                                             Elizabeth G. Hays (admitted pro hac vice)
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             One Federal Street
                                             Boston, MA 02110
                                             Tel: (617) 951-8455
                                             Fax: (617) 951-8736
                                             jordan.hershman@morganlewis.com
                                             jason.frank@morganlewis.com
                                             emily.renshaw@morganlewis.com
                                             liza.hays@morganlewis.com

                                             Counsel for Defendants

                                             – and –

                                             Jill M. O’Toole (ct27116)
                                             SHIPMAN & GOODWIN LLP
                                             One Constitution Plaza
                                             Hartford, CT 06103-1919
                                             Tel.: (860) 251-5000
                                             Fax: (860) 251-5218
                                             jotoole@goodwin.com

                                             Counsel for Defendants except Kåre Schultz




DB1/ 115394191.1                         3
